DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	Applicant’s claim amendment dated 5/06/2021 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment.

Claim 15:
	Claim 15 has been amended to recite, inter alia, “… a single optical waveguide comprising a plurality of optical waveguide sections…, wherein at least two of the optical waveguide sections have different widths.”
	The examiner respectfully submits that because of the claim amendment, the previous ground of claim rejection over Ishikura is no longer applicable. Upon further consideration however, the examiner respectfully submits that the amendment claim 15 is not patentable. In response to the claim amendment, a new ground of claim rejection is presented for claim 15 and its dependent claims. Applicant’s arguments for patentability of claim 15, set forth in Remarks dated 5/06/2021 have been carefully studied by the examiner, but the arguments are moot in view of the new ground of rejection presented in this office action.

Claim 1: 
	Claim 1 has been amended to recite, inter alia, “… a single optical waveguide comprising a plurality of optical waveguide sections…”; “…wherein the plurality of optical waveguide sections is coupled via one or more curved/bent sections of the optical waveguide…” (limitation previously claimed in claim 4); and “… that each include a single bend with a bend radius that is significantly less in length than each optical waveguide section.” (newly added limitation)
	The examiner submits that because of the newly added limitation to claim 1, the ground of rejection presented in the previous office action is no longer applicable. Upon further consideration however, the examiner respectfully submits that the amendment claim 1 is not patentable. In response to the claim amendment, a new ground of claim rejection is presented for claim 1 and its dependent claims. Although the ground of claim rejection is different from the previous office action, the cited prior art for the rejection remains Ishikura as the primary reference and Rubio as the secondary reference.
	On page 9 of the applicant’s Remarks, it is argued that the primary reference Ishikura does not teach the newly added claim limitation since Ishikura does not teach “…one or more curved/bent sections… that each include a single bend with as bend radius that is significantly less than each optical waveguide section.” Specifically, the applicant assert that Ishikura discloses curved/bent section that includes multiple bend (third paragraph, page 9 of Remarks).
	The examiner respectfully submits that while Figure 1 of Ishikura does illustrate curved/bent section that includes multiple bends, the written description of Ishikura makes it eminently clear that what is essential in the characteristics of the curved/bent section is that it allows the waveguide path to reverse in opposite directions, nothing more.

The first return section R1 is a section which starts from an end point of the first heated section I1, and includes a curve part which changes an extending direction of the optical waveguide LG from the plus direction of the x-axis to a minus direction of the x-axis of the coordinate system. The second heated section I2 is a linear section which starts from an end point of the first return section R1, and extends in the minus direction of the x-axis of the coordinate system. The second return section R2 is a section which starts from an end point of the second heated section I2, and includes a curve part which changes the extending direction of the optical waveguide LG from the minus direction of the x-axis to the plus direction of the x-axis of the coordinate system. The third heated section I3 is a linear section which starts from an end point of the second return section R2, and extends in the plus direction of the x-axis of the coordinate system. The exit section Ib is a linear section which starts from an end point of the third heated section I3, and extends in the plus direction of the x-axis of the coordinate system.

	The above excerpt of Ishikura makes it clear that the only essential characteristics of the curved/bent section is that it reverses the direction of the optical waveguide path. Although, it does not explicitly state (or illustrate) that this curved/bent section can be implemented via “a single bend” in the manner claimed in the present application, such “a single bend” is well known and common in the optical phase shifter art. 
	Specifically, the secondary prior art Rubio cited in the previous office action (and applied again in the present office action) explicitly discloses “one or more curved/bent sections that each include a single bend with a bend radius that is significantly less in length than each optical waveguide section” as claimed in claim 1 of the present application. See Figure 2 of Rubio. As discussed below, one of ordinary skill in the art would readily recognize this feature as advantageous and desirable because it allows for the reversal of optical waveguide path with least amount of wasted space, and makes the resulting optical device more compact with less bulk. Although not relied on in the ground of rejection, other prior art devices disclose similar such single bend. An example of such a prior art reference is US Patent Application Publication 
	For these reasons, the examiner respectfully submits that claim 1, as amended, and its dependent claims are not allowable and a new ground of claim rejection is presented in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 15, 19-20, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2016/0334648 A1 to Lu et al. (hereinafter “Lu”).
	Regarding claim 15, Lu discloses a multi-pass thermal phase shifter device, comprising: a silicon structure (paragraph [0006]) comprising or coupled to one or more heater elements (paragraph [0030]); and a single optical waveguide comprising a plurality of optical waveguide sections continuously interconnected to one another and aligned parallel to one another (paragraph [0030]; Figs. 1-2, 4), wherein the plurality of optical waveguide sections are disposed near to the one or more heater elements (Fig. 2) and the optical waveguide traverse multiple passes in a central area via the plurality of optical waveguide sections (paragraph [0030]), wherein at least two of the optical waveguide sections have different widths (paragraph [0006], [0030]-[0032], [0050]; Fig. 4).

	Regarding claim 22, Lu discloses that the optical waveguide has one input on one side of the central area and one output on another side of the central area with the plurality of optical waveguide sections connecting the input and the output (Fig. 4).
	Regarding claim 23, Lu discloses that the current flows through the plurality of sections in the optical waveguide for the multiple passes (paragraph [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of US Patent No. 10,365,507 B2 to Ishikura et al. (hereinafter “Ishikura”).
	Lu discloses a multi-pass thermal phase shifter as already discussed above. Further, Lu discloses the use of one or more metallic heater elements in close proximity to the silicon waveguide (paragraph [0043]).
	However, Lu does not explicitly disclose the use of one or more P-type doped or N-type doped regions that form heater elements in the manner claimed in the present application. On the other hand, the use of P-type or N-type doped regions as heaters in semiconductor thermal phase shifter is known in the art. For example, Ishikura discloses such a semiconductor thermal phase shifter, wherein the heater comprises at least one or more P-type or N-type doped regions (H0-H3 in Fig. 1(b); col. 4, ll. 33-48). One of ordinary skill in the art would readily recognize such doped regions as advantageous and desirable since it provides energy efficient means for localized heating in semiconductor devices, and improves the overall efficiency of the phase modulating element. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lu to have one or more P-type doped or N-type doped regions that form heater elements in the manner claimed in the present application.

Claim 1-3, 5, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication US 2018/0341126 A1 to Ishikura et al. (hereinafter “Ishikura”) in view of US Patent Application Publication US 2014/0118748 A1 to Rubio Guivernau et al. (hereinafter “Rubio”).
Regarding claim 1, Ishikura discloses a multi-pass optical device comprising a structure comprising a P-type doped region and an N-type doped region (e.g. H0-H3 in Fig. 1; paragraph [0025]) separated by an intrinsic region (i.e. undoped regions I1-I3 in Fig. 1); and an optical waveguide comprising a plurality of optical waveguide sections continuously interconnected to one another and aligned parallel to one another (Fig. 1(a)), wherein the plurality of optical waveguide sections are disposed between the P-type doped region and the N-type doped region (Fig. 1(b)) and the optical waveguide traverse multiple passes within the intrinsic region of the diode structure via the plurality of optical waveguide sections (Fig. 1(a)); wherein the plurality of optical waveguide sections is coupled via one or more connecting curved/bent sections of the optical waveguide (Fig. 1(a), Fig. 2(a)).
	However, the optical device of Ishikura is designed as a phase shifter device that heats the waveguide portions, and does not explicitly disclose that the device is to be used for optical attenuation, in the manner claimed in the present application. On the other hand, alternative use of such phase shifter as optical attenuators by controlling charge carriers is known in the art. For example, Rubio explicitly discloses a multi-pass optical waveguide device where in the phase shifter configuration may be altered to provide electric field across the waveguiding portions for modulating the intensity (i.e. variable optical attenuation) of the transmitted optical beam (paragraph [0039], [0056]). Such optical attenuator configuration would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for highly energy efficient optical modulation with compact physical footprint. Therefore, it would have been obvious to a person of ordinary skill in the art to use the device of Ishikura as a variable optical attenuator in the manner claimed in the present application.

	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the prior art device of Ishikura to have curved/bent sections that include a single bend with a radius that is significantly less in length than each optical waveguide section, as claimed in the present application.

	Regarding claims 2-3, the modification of the device of Ishikura in view of Rubio such that electric field is generated across the waveguiding portions as already discussed above, would necessarily establish P-type doped region as anode connection, and N-type doped region as cathode connection, as claimed in the present application.
	 
Regarding claim 5, Ishikura does not explicitly disclose the optical waveguide section lengths. On the other hand, it has long been established that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. In the present case, the general conditions of the waveguide sections and curved/bent sections are fully disclosed by Ishikura as already discussed above. Therefore, it is not inventive to discover the optimum or workable ranges of waveguide lengths. Waveguide sections with lengths in the order of hundreds of microns and the curved/bent sections with lengths in the order of tens of microns would allow for highly compact and energy efficient optical modulator device. 

Regarding claim 24, Ishikura discloses wherein the optical waveguide is a single waveguide with the plurality of optical waveguide sections (Fig. 1(a)).
Regarding claim 25, Ishikura discloses wherein the optical waveguide has one input on one side of the central area and one output on another side of the central area with the plurality of optical waveguide sections connecting the input and the output (Fig. 1(a)).
Regarding claim 26, Ishikura discloses wherein current flows through the plurality of sections in the optical waveguide for the multiple passes (paragraph [0025]).
Regarding claim 27, Ishikura discloses wherein the multiple passes include at least three passes (Fig. 1(a)- clearly shows three passes).


Claim 6-7, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura and Rubio as applied to claim 1 above, and further in view of US Patent Application Publication US 2016/0334648 A1 to Lu et al. (hereinafter “Lu”).

On the other hand, such feature is known in the art. Lu discloses an optical phase shifter wherein the plurality of straight optical waveguide sections have different geometries, in particular widths, separated by a predetermined gap (paragraph [0043]). Such feature would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for reduced cross-talk between adjacent optical waveguides. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Ishikura to have at least two of the optical waveguide sections having different geometries/widths, in the manner claimed in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.